Title: From Thomas Jefferson to Abigail Adams, 4 October 1787
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris Octob. 4. 1787.

By Mr. Cutting I have an opportunity of acknoleging the receipt  of your favor of Sep. 10th. inclosing one for my daughter Polly. When she received it she flushed, she whitened, she flushed again, and in short was in such a flutter of joy that she could scarcely open it. This faithful history of her sensibility towards you must stand in lieu of her thanks which she has promised me she will write you herself: but at this moment she is in the convent where she is perfectly happy. By Mr. Cutting you will also receive the 5. aunes of cambric which Colo. Smith desired me to have purchased for you at 12. livres the aune. I am sorry you were put to the trouble of advancing the money for Mr. Sullivan’s bill. I thought myself sure that Mr. Grand’s bill would reach you in time, and did not know he had omitted to advise Mr. Teissier of it. He is always afraid to give to any body a complete power to call on him for money. Mr. Littlepage is here under a secret commission from the King of Poland. Possibly it may become a permanent one. I thank you for the American newspapers, and am glad to find that good sense is still uppermost in our country. Great events are I think preparing here: and a combination of force likely to take place which will change the face of Europe. Mr. Grenville has been very illy received. The annunciation by Mr. Eden that England was arming, was considered as an insult: after this and the King of Prussia’s entrance on the territories of Holland, Mr. Grenville’s arrival with conciliatory propositions is qualified with the title of ‘une insulte tres gratuite.’ I am not certain that the final decision of this country is yet taken. Perhaps the winter may be employed in previous arrangements unless any thing takes place at sea to bring on the rupture sooner. The Count de Gortz told me yesterday that the Prussian troops would retire from Holland the moment the states of Holland should make the expected reparation of the insult to the Princess. May not the scene which is preparing render it necessary for Mr. Adams to defer the return to his own country?I have the honor to be with very sincere sentiments of esteem & respect Dear Madam your most obedient & most humble servant,

Th: Jefferson

